ORDER
This matter came before a three member panel of the Supreme Court on February 7, 1995, pursuant to an order requiring the parties to appear and to show cause why the issues in the plaintiffs’ appeal should not be summarily decided. After hearing the arguments of counsel and reviewing the memo-randa submitted by the parties, it is the conclusion of this court that cause has not been shown.
The plaintiffs, Catherine and Thomas Ko-back (the Kobacks), appeal from a Superior Court order granting summary judgment in favor of defendant David Chase Enterprises (Enterprises). The Kobacks contend that the trial justice erred in granting Enterprises’ motion for summary judgment because material issues of fact remain, particularly whether Enterprise had prior notice of an unsafe condition existing in its parking lot.
As we have often stated, we will uphold a trial justice’s granting of summary judgment when our review of the record reveals no *757issues of material fact and the moving party is entitled to judgment as a matter of law. Banks v. Bowen’s Landing Corp., 522 A.2d 1222, 1224 (R.I.1987). When attempting to demonstrate that a genuine issue of fact exists, the non-moving party opposing summary judgment may not rest upon the allegations or denials. Russian v. Life-Cap Tire Services, Inc., 608 A.2d 1145, 1147 (R.I.1992).
After reviewing the record in the instant case, we are of the opinion that from the evidence presented no material issues of fact exist as to the element of notice and that Enterprises is entitled to judgment as a matter of law.
Consequently, the plaintiffs’ appeal is denied and dismissed and the judgment appealed from is affirmed.
LEDERBERG, J., did not participate.